Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				        DETAILED ACTION
	The office acknowledges Applicants filing of amended claims on 5/14/2022. Claims 1-21 have been cancelled. Claims 22-28 have been added new. The pending claims 22-28 are examined based on the merits herein. 
Application Priority
This application filed 05/14/2021 is a division of 16096914, filed 10/26/2018, now U.S. 11007159, 16096914 is a national stage entry of PCT/IB2017/052366, international Filing Date: 04/25/2017, claims foreign priority to BE2016/5291, filed 04/27/2016, claims foreign priority to BE2016/5290, filed 04/27/2016.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 5/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22-25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 8,021,701) in view of Brussow et al. (IDS: WO 2011/061687).
Perry's teachings are to a composition comprising choline as a dietary supplement for oral administration to human patients (Claim 1). The orally administered dosage forms include e.g. capsule, tablet etc. The amount of choline included in the composition is 5- 150 mg. (See col. 10, lines 37-44, claims 1, 2, 5). The dietary supplement is used in the method to treat Alzheimer's disease (see claims 10, 12). (see claim 2). 
 	
    PNG
    media_image1.png
    240
    401
    media_image1.png
    Greyscale

Perry teaches that Alzheimer's disease has a negative impact on an individual's memory and cognitive functions, ability to perform the simple activities of daily living, and causes behavioral problems among its sufferers with which families must learn to cope (See Description, col. 1, lines 26-30). Perry in the proposed clinical trial teach the composition comprising choline can be administered orally one or two times per day (See Example 2, col. 10, lines 11-12). 
Perry is not explicit in teaching choline butyrate in the dietary supplement for Alzheimer’s disease. 
Brussow teaches a dietary supplement product comprising choline and choline compounds, e.g. choline butyrate (about 30 mg), vitamins in a capsule (See Example 1, p 12, line 24). The dietary supplements can be in the form of tablets, powder, capsules, granulates etc. (p 24, lines 16-21). The composition can be formulated appropriate for specific population groups (p 24, lines 27-32), e.g. aged persons (see claim 11). 
From the teachings of Brussow, one of ordinary skill in the art would have found it obvious to add choline butyrate in the dietary supplement of Perry because it would have been obvious to a person of ordinary skill in the art to substitute one choline compound for another or a pharmaceutically acceptable derivative (here choline butyrate for choline) in expectation of reasonable amount of success in arriving at the formulation. One of ordinary skill in the art would have been motivated to do is to use the formulation comprising choline compound, e.g. choline butyrate in treating Alzheimer’s disease and thus improving the cognitive condition of the human subjects.  As to the amount of daily dosage, 50 mg-1g, Perry teach 5-150 mg of choline in the composition and hence one of ordinary skill in the art would have found it obvious to add choline butyrate in the amount of 50 or 100 mg to use it in the method. Thus claims 22-23, 28 would have been over Perry and Brussow. As to claim 24, Brussow has a generic teaching that the composition comprises choline and it is within the skill of an ordinary artisan to adjust the amounts of a composition and it is routine. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As to claim 25, the amount of 50%, the amount of choline in the composition of Perry is 150 mg (in the example, claim 2) and the other components add up to 119 mg (when you take the lower end of the ranges). The total amount in the composition would be 269 mg. The amount of choline will be greater than 50% (150 mg/269 mg= 55.7%). Thus, one of ordinary skill in the art would have found it obvious to add more than 50% of choline or another choline compound, e.g. choline butyrate in the composition. The pharmaceutical composition formulated from the combined teachings of the prior art would comprise choline butyrate (> 50%) dietary supplement, as tablet or capsule to be used in a method of treating Alzheimer's, a condition associated with cognition. Perry teaches dosage forms include tablet addressing claim 27. 

Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2007/0065456) in view of Brussow et al. (Applicants' cited IDS: WO 2011/061687).
Woods teachings relate to nutritional supplement that include Wasabia japonica (recommended dose 100-2000 mg) and further comprising one or more components that includes choline bitartrate (recommended dosage amount is 750-2500 mg/day) ([0040], claims 1, 4). The nutritional supplement formulations can be provided in a  
variety of forms, e.g. tablet, caplet, capsule etc. [0054]. The supplement can include 
other additives, e.g. zinc [0040], can comprise Vitamin C, magnesium [0018], [0053] and any of the nutritional supplemental formulations can be prepared using well known method by those having ordinary skill in the art and the ingredients for inclusion are commercially available [0017]. The supplement can find use in reduction in the inflammatory response due to genera aging [0006]. Many diseases are associated with chronic inflammation including Alzheimer’s [0061, line 21]. The reference teaches supplemental formulation comprising choline bitartrate (750-2500 mg) [0041], [0044],
[0052], [0053], Example 1.
The reference is not explicit in teaching choline butyrate in the method. 
Brussow teaches a dietary supplement product comprising choline and choline compounds, e.g. choline butyrate (about 30 mg), vitamins in a capsule (See Example 1, p 12, line 24). The dietary supplements can be in the form of tablets, powder, capsules, granulates etc. (p 24, lines 16-21). The composition can be formulated appropriate for specific population groups (p 24, lines 27-32), e.g. aged persons (see claim 11).
From the teachings of Brussow, one of ordinary skill in the art would have found it obvious to add choline butyrate in the dietary supplement of Woods because it would have been obvious to a person of ordinary skill in the art to substitute one choline compound for another or a pharmaceutically acceptable derivative (here choline butyrate for choline salt) in expectation of reasonable amount of success in deriving therapeutic effects. One of ordinary skill in the art would have been motivated to do so is in expectation of reasonable amount of success in the preparation of the supplement and/or to achieve similar or better therapeutic response in chronic inflammation associated diseases such as Alzheimer’s. A person of ordinary skill in the art would have been motivated to administer a supplement comprising a choline compound, (e.g. choline butyrate) from the combined prior art for improving memory/cognition in human (for example with Alzheimer's disease) and derive therapeutic benefits. As to the amounts of 50 mg-1 g/day, 100 mg-1g or 200-400 mg/day in claims 22-24, Woods teach recommended amounts to be 750-2500 mg/day. Thus the claimed amounts fall within the dosage amount of Woods. Thus claims 22-24 would have been obvious over the combined Wood and Brussow’s teachings. As to the amount of 50% or 90% of weight of choline butyrate as in claims 25-26, If the amount of choline bitartrate is 2500 mg in a composition comprising Wasabia Japonica (e.g. 100 mg), and with some additives added to the composition to formulate a tablet would comprise more than 50% and more than 90% of the total composition. Even in the example of [0044], the percent of choline salt is about 74% (2000 mg to total 2700 mg). It is within the skill of an artisan to adjust the dosage amounts, as dosage amount is clearly a result effective parameter. The pharmaceutical composition formulated from the combined teachings of the prior art would comprise choline butyrate (> 50%, >90%) dietary supplement, as tablet or capsule to be used in a method. Woods teaches oral tablets as supplements. It would have been obvious to a person of ordinary skill in the art to formulate supplemental tablets comprising choline butyrate from the combined prior art teachings and thus claim 26 is addressed. 
Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Reisberg et al. teach choline salt in treating memory impairment (US 4385053). Evans teachings are to a composition comprising choline salts and butyrate for cognitive conditions (US 6498247 B2). 

Claim Objections
Claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 22 and 28 are duplicate claims. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


			              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627